Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 7, “A method of teaching an infant a tongue movement comprising feeding a liquid to the infant using the feeding accessory of claim 1,” is indefinite.  Claim 1 is a method.  Does claim 7 require all of method steps of Claim 1, or is Claim 7 only claiming the structure claims.  The claims were examined as requiring all the method steps.  Appropriate correction is required.   
In re Claim 8, “wherein the tongue movement is an action that trains an infant for future breastfeeding,” is indefinite.  Claim 1 does not require tongue movement only “enabling the infant to move their tongue.”  As such, a movement of the tongue is not required by the claims.  Further, “an action that trains an infant for future breastfeeding” is indefinite.  Is any movement of a tongue an action that trains an infant for future breastfeeding or is the claim intending to claim a particular movement?  The claims were interpreted as requiring any tongue movement is an action that trains an infant for future breastfeeding. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In re claim 8, “wherein the tongue movement is an action that trains an infant for future breastfeeding,” does not further limit the claim.  Claim 1 does not require an infant to move their tong, only that the method enables the infant to move their tongue.  As such, “wherein the tongue movement is an action that trains an infant for future breastfeeding,” does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0227943 to Schultz.

In re Claim 1, Schultz teaches a method of feeding an infant (see e.g., Figs. 1-2), comprising: 
obtaining a portable feeding accessory comprising an elongate tubular storage part (see Figs. 1-2, #10/14) having an open end (see e.g., Figs. 4, #27 having an open end) and a closed end (the end of the syringe opposite #18), for temporarily holding a liquid to be administered orally to an infant (see Figs. 1-2, #20; see also Para. 0037), and a spoon part (see Fig. 2, #14) connected to the storage part and having a distal portion comprising a central depression (bowl section #24) configured to receive an infant's tongue during a feeding (the bowl section #24 is configured to receive an infant’s tongue during feeding, see e.g., Fig. 1), depositing the liquid into the storage part (the liquid , pivoting the feeding accessory in order that a portion of the liquid moves from the storage part to the spoon part (see Para. 0037 teaching liquid from the syringe transferred to the bowl section), and placing the distal portion of the spoon part in contact with the lips of an infant (see Fig. 1, showing the end part of spoon part #14 in the infants mount), thereby enabling the infant to move their tongue onto the spoon part through the central depression in order to drink at least a portion of the liquid located in the spoon portion using their tongue (the structure and the method of use of Schultz, namely, pivoting the structure of Shultz and placing it in the infant’s mount, as illustrated in Fig. 1, enables the infant to move their tongue onto the spoon part through the central depression in order to drink at least a portion of the liquid located in the spoon portion using their tongue – The examiner notes that the claim requires enabling 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0227943 to Schultz in view of Alternate feeding methods for a newborn baby - How To (hereinafter “feeding methods”)

In re Claim 2, Shultz teaches further comprising: after enabling the infant to drink at least a portion of the liquid located in the spoon using their tongue (this limitation has been interpreted as allowing an infant to place his or her tongue in a spoon where milk/food is located – the structure and use of Shultz reads on this limitation).  However, Schultz is silent as to further pivoting the spoon part to cause additional liquid to move from the storage part to the spoon part of the feeding accessory.  

However, “feeding methods” teaches that it known in the art of feeding infants with a spoon to provide a second spoon full (see “feeding methods,” minute  7:20 to 10:00).  In the same field of invention, structures for feeding infants food/milk, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to feed the infant more than one spoon full.  Doing so would satisfy the infant’s hunger and allow the care taker some rest.  The Examiner notes that in order to provide a second spoon full, one or ordinary skill in the art would either have to refill the syringe in the device of Shultz, which would additionally pivot the spoon part to cause additional liquid to move from the storage part to the spoon part of the feeding accessory or move the fluid into the bowl, which, in either case, the user would tilt the device).

In re Claim 7, Shultz is silent as to  method of teaching an infant a tongue movement comprising feeding a liquid to the infant using the feeding accessory of claim 1.    However, “feeding methods” teaches that spoon feeding an infant teaches a baby to sick its tongue forward and is therapeutic for babies refusing the breast – see “feeing methods” minutes 8:50-9:30.  It would have been obvious to one of ordinary skill in the art to use the structure of Shults or any other spoon shape structure to each babies who are refusing the breast to train their tongue for the breast, as taught by “feeding methods.”  Doing so would train an infant who is not latching to latch on a breast. 

In re Claim 8, Shultz is silent as to wherein the tongue movement is an action that trains an infant for future breastfeeding. However, “feeding methods” teaches that spoon feeding an infant teaches a baby to sick its tongue forward and is therapeutic for babies refusing the breast – see “feeing methods” minutes 8:50-9:30.  It would have been obvious to one of ordinary skill in the art to use the structure of Shults or any other spoon shape structure to each babies who are refusing the breast to train their tongue for the breast, as taught by “feeding methods.”  Doing so would train an infant who is not latching to latch on a breast. 

Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0227943 to Schultz in view of US 2017/0095600 to Sherman.

In re Claim 3, Shultz is silent as to wherein the liquid comprises breast milk.   However, Sherman teaches that it is known to breast milk to infants (see Sherman, Para. 0007, Fig. 3, #420).  In the same field of invention, structures for feeding infants, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use the breast milk from the syringe in Sherman with the feeding device of Shultz.  Doing so would feed an infant colostrum to ensure its survival. 

In re Claim 4, Shultz is silent as to wherein the liquid comprises colostrum.  However, Sherman teaches that it is known to provide colostrum via a syringe to infants (see Sherman, abstract, Fig. 3, #420).  In the same field of invention, structures for feeding infants, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use the colostrum from the syringe in Sherman with the feeding device of Shultz.  Doing so would feed an infant colostrum to ensure its survival. 

In re Claim 5, Shultz is silent as to when the step of depositing comprises expressing breast milk directly into the feeding accessory.  However, Sherman teaches directly expressing breast milk into a syringe (see Para. 0002, 0005, Fig. 3, #420). In the same field of invention, structures for feeding infants, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use the breast milk which is expressed directly into a syringe, in Sherman, with the feeding device of Shultz.  Doing so would feed an infant milk to ensure its survival. 

Claim 6 was rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0227943 to Schultz in view of US 2016/0331879 to Dann.

In re Claim 6, Shultz is silent as to wherein the step of depositing comprises transferring previously expressed breast milk from a first container to the storage part.    However, Dann teaches that it is known to transfer previously expressed breast milk from a first container (see Dann, collection bottle, #32, see Fig. 4; see also Para. 0032 and 0034).  In the same field of invention, structures for feeing infants, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to transfer the breast milk collected in the bottle #32 of Dann to the syringe of Shultz.  Doing so would ensure that the breast milk collected by Dann is used in the spoon feeding device of Shultz. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724